ITEMID: 001-5220
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: BOLLAN v. THE UNITED KINGDOM
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The first and second applicants are British citizens, born in 1947 and 1948 respectively, and live in Alexandria, Scotland. The third applicant is a British citizen born in 1994 and lives at the same address as the first and second applicant. The first applicant was the stepfather of Angela Bollan, the second applicant was her mother and the third applicant her daughter.
The applicants are represented before the Court by Cairns Brown, solicitors practising in Dumbarton, Scotland.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
Angela Bollan was born on 5 March 1977. She died, aged 19, on 26 April 1996 from asphyxia caused by self-suspension whilst on remand at HM Prison Cornton Vale (“Cornton Vale”) awaiting sentence for an offence of theft.
Angela Bollan was a heroin addict by the time she gave birth to her daughter, the third applicant, on 2 September 1994. As she was unable to care for the child, the third applicant lived with her grandparents. Until the age of 16, she lived with the first and second applicant, after which she moved out to live with friends. She was given the tenancy of a local authority house next door to the first and second applicants. She kept in close touch with them and the third applicant.
Angela Bollan had a number of convictions for shoplifting and breach of the peace, and had passed several spells in drug rehabilitation clinics. She had been held on remand in Cornton Vale on three occasions prior to her final remand on 15 April 1996 - 9 February 1995 to 24 February 1995, 5 February to 6 February 1996, and 27 February 1996 to 19 March 1996. In December 1995, the deceased went to a drug rehabilitation centre but she left after 3 weeks before completing the programme. In March 1996, she was readmitted to the centre and stayed until 9 April 1996 when she again left early.
On 12 April 1996, Angela Bollan was arrested on charges of theft and vandalism. On appearance at Glasgow District Court on 15 April 1996, she pleaded guilty and was remanded in custody for Social Enquiry Reports. She was due back in court on 3 May 1996 for sentencing. She was remanded in Cornton Vale in the block used for remand prisoners.
On arrival in Cornton Vale, Angela Bollan was seen by a nurse. She was seen by a doctor on the day after admission and assessed again. According to the Prevention of Suicide Policy, each prisoner on admission is assessed as to the likelihood of being suicidal. Angela Bollan claimed, as on previous admissions, that she had taken heroin and was vulnerable to withdrawal symptoms. She was prescribed the relevant medicine. She was not found to present any risks of suicide.
On 26 April 1996, Angela Bollan was woken up in the normal way by a prison officer at about 7.15 a.m. She was allowed out of her cell for breakfast and to go to the toilet and wash. Afterwards, she was asked to clean a corridor. The prison officer asked her to do it again properly. She complied. She was then locked in her cell again. The mail for the unit was distributed. There was none for Angela Bollan. She did not go that morning to the medical officer to receive her medication, diazepam, a drug substitute.
From 10.00 a.m., prisoners who wished were taken under supervision to the canteen to make purchases. Angela Bollan had no money and remained in her cell as was the routine. Generally, when prisoners were brought back from the canteen, they were placed under supervision in the sitting room where they were joined by prisoners brought from their cells for the period immediately preceding lunch.
At about 11.10 a.m. the deceased started kicking her cell door. Prison Officer Taylor asked what was wrong and she said she wanted to know why she could not get out of her cell. Prison Officer Taylor explained she would get out when there was enough staff back from canteen escort duty. As he walked away, she kicked the door a couple of times. He returned and told her she would be kept in the cell for a bit longer for kicking the door again. Angela Bollan replied, “That’s fine”.
At 11.30 a.m. Prison Officer Taylor met the Residential Officer for Angela Bollan’s unit and told him about her behaviour. He was concerned as this was not like her usual behaviour but did not consider it a serious situation. He did not think that it amounted to a disciplinary offence and did not tell her that she was being punished. The Residential Officer went up to Angela Bollan’s cell and found her lying on her bunk. He told her that she would remain in her cell until she calmed down, probably until the midday meal was ready. He told her that she would not be put on report. Angela Bollan shrugged her shoulders, seemed angry and tense but did not say anything in reply. The Residential Officer returned to his office and was then called to another unit soon after midday. He did not mention Angela Bollan to his supervisor or anyone else. He overlooked her.
Later, after 12.30 p.m., Prison Officer Taylor was serving dinners to the inmates and noticed towards the end of lunch that he had not seen Angela Bollan come for lunch. He went to her cell at about 12.50 p.m., unlocked the door and found her hanging from the window. The subsequent attempts at resuscitation failed and Angela Bollan was declared dead at about 1.24 p.m.
Angela Bollan had not previously been involved in disciplinary incidents in the prison.
In a period of two years, there had been six suicides in Cornton Vale and therefore, in January 1997, the Procurator Fiscal set up a Fatal Accident Inquiry which was delayed due to a further suicide at the prison. The inquiry lasted 36 days and the determination by the Sheriff was dated 18 November 1997.
The Sheriff found the cause of death of Angela Bollan to be asphyxia due to hanging, and the verdict was suicide. The Sheriff did not make any determination about the reasonable precautions whereby her death might have been avoided, nor about any defects in the prison system which contributed to her death. The Sheriff did however make various general determinations in respect of the systems in place at the prison, including proposals for improving procedures to prevent suicide which were relevant to the other cases under consideration.
In his determination the Sheriff stated:
“The weight of the evidence was clearly that <Angela Bollan> was forward looking, expressed a desire to obtain a house for herself and her child and gave no indication that she had any desire or impulse to kill herself. ...
... It was ... accepted by <counsel for the applicants> that certainly up until the final day of her life <Angela Bollan> did not present as a likely person to commit suicide ...
Looking at the evidence as to what <the deceased> did it is clear that it did not amount to a breach of discipline meriting a report to the Governor. If that is correct then <counsel for the applicants> would argue that the Officers were at fault in keeping <the deceased > in her cell at a time when other prisoners were in free association. The two officers did not consider they were operating in terms of the Rules ... .What they did say they were doing was giving her a “cooling-off period”. ...
It was a practice whereby somebody who created a scene or a fuss which of itself did not merit a Governor’s report was left in her cell or put in her cell for a short period to calm down. It was not part of any official code of practice ... It was known to the Governor and Assistant Governor. They accepted it as a necessary part of the discretion in each Officer in carrying out his or her duties of control.
On one view <the deceased> was not locked up for operational reasons, for example in the course of a security alert. On the other hand if cooling-off was used as a tool by Officers to quell situations and calm people down then in my view it was a valid exercise of the Governor’s powers exercised through the Prison Officers. The evidence from the Officers was not clear. They changed from a cooling-off period through an alternative to a Report to a punishment. I fully accept that Officers might in the course of their duties have to put prisoners in cells for disciplinary reasons to keep order and so on. It may be a fine distinction but it is one which in my view has to be made. I am of the view that Prison Officers do not have the power to mete out punishment. They do not in my mind have the right to impose periods behind doors as a punishment for some minor infraction of the Rules. It is one thing to say to a prisoner: “Now I’m going to keep you in your cell for a bit to let you calm down.” It is quite another matter to say: “Because you are creating a fuss ... I will punish you by keeping you in your cell for 20 minutes.” It seems to me that the Prison Officer does not have the power to behave as in the second example. ...
... Some time was spent on considering the consequences of <the deceased> missing her medication in the morning. The weight of the evidence was that it would have made little or no difference to her physical condition or her state of mind. ...
I cannot set out any reasonable precautions which might have prevented the death of <the deceased> ... I cannot set out any defects in the system which contributed to her death. I do not know why <the deceased> killed herself. ...
I make a composite determination in terms of Section 6 (1)(e) of the <Fatal Accidents and Sudden Deaths Inquiry (Scotland) Act 1976< as follows: - ...
3. In relation to <Angela Bollan>, <the Residential Officer> had no power to inflict punishment upon her; therefore insofar as he imposed a further period behind the door as a punishment he was acting incorrectly.”
On 29 April 1999, the applicants commenced an action in the Stirling Sheriff Court, claiming on behalf of the third applicant damages for loss of society of her mother and loss of support due to the negligence and breach of statutory duties by Scottish Prison Service employees. It is claimed, inter alia, that the officers had no right to keep Angela Bollan locked in as a punishment and that if she had been reported to the Governor under rule 95, instead of being left in her cell until lunchtime, she would not have taken her own life.
The applicants requested an adjournment, agreed by the court, in order to apply for legal aid. An opinion as to causation was obtained from Queen’s Counsel. Legal aid was refused. An application for review of that refusal was rejected. The applicants state that without funding the action will proceed no further.
B. Relevant domestic law and practice
Prison disciplinary provisions
The principal statute regulating the management of prisons is the Prisons (Scotland) Act 1989. This provides that the Secretary of State is responsible for prisons and is empowered to appoint governors and officers to run them. He is empowered to make rules for the regulation of prisons and the control of persons detained in them.
The relevant rules in this case are The Prisons and Young Offenders Institutions (Scotland) Rules 1994 (“the Rules”).
The management of a prison and supervision of prisoners is vested in the Governor (Rule 78(1)). Officers act under the authority of the governor in carrying out the daily tasks of running the prison (Rule 3).
Part 9 of the Rules deals with security and control. In particular, by Rule 80, the Governor may order in writing that a prisoner be removed from association with other prisoners where it seems desirable for the purpose of maintaining good order and discipline, protecting the interests of any prisoner or ensuring the safety of other persons. An order may be general or related to a specific activity. If general, it shall not be effective for more than 72 hours without the written authority of the Secretary of State. An authority granted by the Secretary of State may not exceed one month but may be renewed. Where the order relates to a specific activity, it may not exceed 72 hours but the Governor may make a further order, subject to weekly review.
By Rule 83, the Governor may order that a prisoner be restrained by means of a body belt if it seems necessary to restrain a prisoner who threatens to injure, or is injuring himself or others; who threatens to damage, or is damaging property or who threatens to create or is creating a disturbance. The medical officer must be advised of the use of a body belt. If he does not concur, the belt must be removed.
By Rule 85, the Governor may order the temporary confinement in a special cell of any prisoner who is refractory or acting in a violent manner. Such confinement must last no longer than necessary and in any event not more than 24 hours. Notice of it must be given to a medical officer and the prisoner must be visited once every fifteen minutes. A special cell is other than one normally occupied by the prisoner, and having special facilities for observation.
Part 10 of the Rules deals with breaches of discipline. Rule 94, interpreted in accordance with Schedule 3, indicates a range of behaviours, including conduct disrespectful to an officer, use of threatening, abusive or insulting words or behaviour, refusal to obey a lawful order or failure to comply with any rule or regulation. Rule 95 provides that the officer to whose notice it has come shall report every suspected breach of discipline to the Governor, who may then order that the prisoner be removed from association, such removal save in exceptional circumstances, to last no longer than 72 hours. Rule 96 provides that a charge of breach of discipline shall be brought as soon as possible and in any event within 48 hours. The prisoner must have written notice of the charge at least two hours prior to the inquiry. Rule 96 further provides for the Governor to hear an inquiry into a charge. The prisoner must have full details of the charge, receive a full opportunity to present his own case, call witnesses on his own behalf and cross-examine witnesses. In exceptional cases the Governor may allow the prisoner legal representation. Rule 100 provides for punishment, including a caution, a forfeiture of privileges and postponement of the release date. Rule 111, in Part 11, provides for appeals to the Secretary of State, on findings of guilt and sentence.
Complaint procedures available to prisoners
Part 11 of the Rules deals with requests and complaints.
By Rule 102, a prisoner may ask to speak to an officer of the Secretary of State, a member of the Visiting Committee or a sheriff or justice of the peace who is visiting the prison. Rule 103 provides that a prisoner wishing to complain to the Visiting Committee shall be given paper and his letter posted without delay.
Rules 104 to 109 provide a system whereby a prisoner may complain firstly to a residential officer, then to the residential unit manager and then to an internal complaints committee, from there to the Governor and finally to the Secretary of State.
A Scottish Prison Complaints Commissioner operates outside the statutory framework to hear complaints by prisoners.
Prisoners alleging a breach of the rules may challenge decisions of the Governor or officers acting on his behalf by way of judicial review proceedings in the Court of Session.
Domestic case-law on confinement within prison
In the case of Hague v. Deputy Governor of Parkhurst Prison and others, and Weldon v. the Home Office (1991 3 AER 734) the House of Lords held concerning the complaints of prisoners that their liberty had been unlawfully restricted by measures taken within the prison:
“He is lawfully committed to prison and while there is subject to the Prison Act 1952 and the Prison Rules 1964. His whole life is regulated by the regime. He has no freedom to do what he wants, when he wants. His liberty to do anything is governed by the prison regime. Placing Weldon in a strip cell and segregating Hague altered the conditions under which they were detained but did not deprive them of any liberty which they had not already lost when initially confined.”
